Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an inference module configured to extract a subset of data from information contained in an input” in claims 1 and 13.
“a classification module configured to classify the information in the input based on the extracted subset of data
“a first submodule having a first plurality of convolvers acting in parallel to apply each of N1 convolution kernels to each of N2 portions of the input, wherein N1 and N2 are each greater than one, the first submodule generating at least one interim sparse representation of the input” in claims 1 and 13.
“a pooling module configured to combine the outputs of each for the first plurality of convolvers applying the same convolution kernel into a two dimensional data structure having a plurality of cells each having a value, partition the data structure into a plurality of partitions, each partition including a plurality of cells, generate an output value for each partition responsive to the values in the cells in each partition, and combine the output values to form the interim sparse representation” in claim 2.
“the pooling module is further configured, in generating an output value, to determine the maximum value among the cells in each partition” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
the second submodule includes an encoder configured to filter sparse data from the at least one interim sparse representation before the application of the N3 convolutional kernels, and the N4 portions of the at least one interim sparse representation comprise N4 portions of the filtered at least one interim sparse representation.
Claims 2-12 are considered allowable based at least upon their dependence upon claim 1.
For claim 13, the prior art fails to teach:
the second submodule includes an encoder configured to filter sparse data from the at least one interim sparse representation before the application of the N3 convolutional kernels, and the N4 portions of the at least one interim sparse representation comprise N4 portions of the filtered at least one interim sparse representation.
Claims 14-20 are considered allowable based at least upon their dependence upon claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kallenberg et al (US 2017/0249739) teaches using a sparse autoencoder to learn sparse feature representations for convolutional layers ([0018]) but fails to teach an encoder as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DANIEL C PUENTES/Primary Examiner, Art Unit 2123